Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Application filed on 10/07/2020.
Claims 1-17 are pending for this examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 10-12 are objected to because of the following informalities:  
In claims 10-12, Examiner points out that trying to define the variables of N, M, and L using the “[Wingdings 2 font/0xA3]” symbol makes no sense as an empty box symbol does not convey what Applicants nd Paragraph rejection for more details).  For claim 10, Examiner can make a logical guess that N ≥ 2 based on the specification, but would be unable to guess as to what the relation between N, M, and L are as being claimed in dependent claims 11-12 as this would start cascading into too many variations.  Examiner requests for clarification by Applicant.
In claim 12, line 16, “M [Wingdings 2 font/0xA3] 2” is objected to as M is an unknown variable up to this point in the claim tree.  Examiner points out that M is not claimed or defined in independent claim 10 or dependent claim 12 which depends directly on independent claim 10, and as such lacks antecedent basis on what M is.  Examiner requests clarification on what M is or if this is just a simple error in claim dependency of claim 12.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
claim 10, line 3, the omitted elements lies in the fact that “satisfies N [Wingdings 2 font/0xA3] 2” uses an empty box in attempting to define the variable N.  Examiner points out that a ≤, ≥, ≠, >, <, and = symbols can all be used in this empty box, each symbol changing the meaning of the claim altogether, i.e. meaning that N could be 0-1, 0-2, exactly 2, anything except 2, less than 2, more than 2.  Since there can be so many variations of what is the intended meaning, Examiner points out that it would be virtually impossible to guess what exactly Applicants are intending to be claimed and thereby making it difficult to find prior art, thereby rendering the claim indefinite.  Examiner’s best guess is that N ≥ 2, and will examine the claims with this guess, however Examiner will require Applicant’s to address this issue as this in the end is just a best guess based on the specification.
Examiner points out that in claim 11, line 11, the omitted elements lies in the fact that “satisfies N [Wingdings 2 font/0xA3] M [Wingdings 2 font/0xA3] 2” uses an empty box in attempting to define the variables N and M.  Examiner points out that a ≤, ≥, ≠, >, <, and = symbols can all be used in this empty box, each symbol changing the meaning of the claim altogether.  Since there can be so many variations of what is the intended meaning, Examiner points out that it would be virtually impossible to guess what exactly Applicants are intending to be claimed and thereby making it difficult to find prior art, thereby rendering the claim indefinite.  Since this starts cascading into too many possible variations due to N also having this issue in independent claim 10, Examiner will not make a guess as to what is the intending claim language is as to what N or M should be and will leave claim 11 as rejected under 112, 2nd Paragraph as indefinite.
Examiner points out that in claim 12, line 16, the omitted elements lies in the fact that “satisfies N [Wingdings 2 font/0xA3] L [Wingdings 2 font/0xA3] 2 and M [Wingdings 2 font/0xA3] 2” uses an empty box in attempting to define the variables N and M.  Examiner points out that a ≤, ≥, ≠, >, <, and = symbols can all be used in this empty box, nd Paragraph as indefinite.
Appropriate correction is required.

Invocation of 35 U.S.C. § 112, 6th Paragraph
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “step of outputting an interrupt request signal” in claim 13, “step of selecting one of the plurality of priority 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Examiner specifically finds that claims 13-17 provide enough structure of the semiconductor device in the claim language that this would not invoke the 35 U.S.C. 112, 6th Paragraph interpretations as there is sufficient structure to understand how the method is being performed without needing to refer back to the specification for the specifics.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 5-7, 10 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marietta et al. (US 2014/0047150), herein referred to as Marietta ‘150. 
Referring to claim 1, Marietta ‘150 teaches a semiconductor device (see Fig. 1, system 100) comprising:
a first processor element configured to receive a first interrupt request signal (see Fig. 1, virtual core 11, wherein interrupts are received from interrupt controller 2; see Paragraph 0014, wherein the interrupts are directed to a targeted virtual core for processing);
a second processor element configured to receive a second interrupt request signal (see Fig. 1, virtual core 12, wherein interrupts are received from interrupt controller 2; see Paragraph 0014, wherein the interrupts are directed to a targeted virtual core for processing);
a first priority determination circuit configured to receive a plurality of interrupt signals and to output the first interrupt request signal to the first processor element (see Fig. 1, prioritize 4 and priority blocking 5; see Paragraph 0025, wherein interrupt identifiers are used along with priority level information for one or more partitions at a processor for determine what partition to select);
a second priority determination circuit configured to receive the plurality of interrupt signals and to output the second interrupt request signal to the second processor element (see Fig. 1, prioritize 4 and priority blocking 5; see Paragraph 0025, wherein interrupt identifiers are used along with priority level information for one or more partitions at a processor for determine what partition to select; also see Fig. 3, wherein multiple processor cores are connected to the interrupt controller interfaces, wherein interrupt requests can be blocked or forwarded to a targeted virtual processor thread, see Paragraph 0027);

a control circuit configured to select one of the first priority determination circuit or the second priority determination circuit as a circuit to be checked (see Fig. 1, select signal 14 which is used to route the interrupts through multiplexer routing circuit 15 to the appropriate partition),
wherein the control circuit receives the first interrupt request signal and the second interrupt request signal, and selects the circuit to be checked based on the first interrupt request signal and the second interrupt request signal (see Paragraphs 0016-0018 and 0025-0027, wherein priority is checked along with the logical partition ID to determine whether to block or allow an interrupt request based on corrected ID and priority levels).
As to claim 5, Marietta ‘150 teaches the semiconductor device according to claim 1, wherein, if the first interrupt request signal and the second interrupt request signal are not activated, the control circuit sequentially selects the first priority determination circuit and the second priority determination circuit as the circuits to be checked (see Fig. 1, prioritize 4 and priority blocking 5; see Paragraph 0025, wherein interrupt identifiers are used along with priority level information for one or more partitions at a processor for determine what partition to select; also see Fig. 3, wherein multiple processor cores are connected to the interrupt controller interfaces, wherein interrupt requests can be blocked or forwarded to a targeted virtual processor thread, see Paragraph 0027; Examiner points out that when no new interrupt request are being added, then the systems would inherently check / process pending interrupt requests that are already there / queued / or temporarily being blocked while waiting for processing).
claim 6, Marietta ‘150 teaches the semiconductor device according to claim 1, wherein, if the first interrupt request signal is activated, the control circuit selects the first priority determination circuit as the circuit to be checked (Examiner points out that checking a first circuit would inherently be done if that line is being indicated as active). 
As to claim 7, Marietta ‘150 teaches the semiconductor device according to claim 1, wherein, if the first interrupt request signal and the second interrupt request signal are activated, the control circuit sequentially selects the first priority determination circuit and the second priority determination circuit as the circuits to be checked (see Fig. 1, prioritize 4 and priority blocking 5; see Paragraph 0025, wherein interrupt identifiers are used along with priority level information for one or more partitions at a processor for determine what partition to select; also see Fig. 3, wherein multiple processor cores are connected to the interrupt controller interfaces, wherein interrupt requests can be blocked or forwarded to a targeted virtual processor thread, see Paragraph 0027; Examiner points out that checking a first circuit would inherently be done if that line is being indicated as active).

Referring to claim 10, Marietta ‘150 teaches a semiconductor device (see Fig. 1, system 100) comprising:
an N number (where N is a natural number and satisfies N [Wingdings 2 font/0xA3] 2) of processor elements (see Fig. 1, virtual cores 11, 12, 13);
an N number of priority determination circuits configured to receive a plurality of interrupt signals and to output an N number of sets of interrupt request signals to the N number of processor elements (see Fig. 1, prioritize 4 and priority blocking 5; see Paragraph 0025, wherein interrupt identifiers are used along with priority level information for one or more 
a checker circuit configured to perform a same processing as in one of the N number of priority determination circuits and to output an interrupt request signal (see Paragraphs 0016-0018 and 0025-0027, wherein priority is checked along with the logical partition ID to determine whether to block or allow an interrupt request based on corrected ID and priority levels);
a control circuit configured to receive the N number of sets of interrupt request signals that are output by the N number of priority determination circuits and to select one of the N number of priority determination circuits as a circuit to be checked based on the N number of sets of interrupt request signals (see Fig. 1, select signal 14 which is used to route the interrupts through multiplexer routing circuit 15 to the appropriate partition); and
a determination circuit configured to compare the interrupt request signal that is output by the circuit to be checked and the interrupt request signal that is output by the checker circuit, and to output an error signal based on a comparison result (see Paragraphs 0016-0018 and 0025-0027, wherein priority is checked along with the logical partition ID to determine whether to block or allow an interrupt request based on corrected ID and priority levels).

Referring to claim 13, Marietta ‘150 teaches an operation method of a semiconductor device (see Abstract; see Fig. 1, system 100) comprising a plurality of processor elements (see Fig. 1, virtual cores 11, 12, 13), a plurality of priority determination circuits and a checker circuit (see Fig. 1, prioritize 4 and priority blocking 5; see Paragraph 0025, wherein interrupt identifiers are used along with priority level information for one or more partitions at a processor for determine what partition to select; also see Fig. 3, interrupt controller interface 112 of the N 
a step of outputting an interrupt request signal to the processor element corresponding to each of the plurality of priority determination circuits (see Fig. 1, virtual core 12, wherein interrupts are received from interrupt controller 2; see Paragraph 0014, wherein the interrupts are directed to a targeted virtual core for processing);
a step of selecting one of the plurality of priority determination circuits as a circuit to be checked (see Paragraphs 0016-0018 and 0025-0027, wherein priority is checked along with the logical partition ID to determine whether to block or allow an interrupt request based on corrected ID and priority levels);
a step of making the checker circuit execute a same processing as in the circuit to be checked based on a selection result obtained in the step of selecting (see Paragraphs 0016-0018 and 0025-0027, wherein priority is checked along with the logical partition ID to determine whether to block or allow an interrupt request based on corrected ID and priority levels);
a step of comparing the interrupt request signal that is output by the circuit to be checked and an interrupt request signal that is output by the checker circuit (see Fig. 1, select signal 14 which is used to route the interrupts through multiplexer routing circuit 15 to the appropriate partition); and 
a step of outputting an error signal based on a comparison result obtained in the step of comparing (see Paragraphs 0016-0018 and 0025-0027, wherein priority is checked along with the logical partition ID to determine whether to block or allow an interrupt request based on 
wherein the step of selecting further includes a step of selecting the priority determination circuit that outputs an activated interrupt request signal as the circuit to be checked (see Paragraphs 0016-0018 and 0025-0027, wherein priority is checked along with the logical partition ID to determine whether to block or allow an interrupt request based on corrected ID and priority levels).
As to claim 14, Marietta ‘150 teaches the operation method of a semiconductor device according to claim 13, wherein the step of selecting further includes a step of sequentially selecting the plurality of priority determination circuits as the circuits to be checked if no activated interrupt request signal is output (see Fig. 1, prioritize 4 and priority blocking 5; see Paragraph 0025, wherein interrupt identifiers are used along with priority level information for one or more partitions at a processor for determine what partition to select; also see Fig. 3, wherein multiple processor cores are connected to the interrupt controller interfaces, wherein interrupt requests can be blocked or forwarded to a targeted virtual processor thread, see Paragraph 0027; Examiner points out that when no new interrupt request are being added, then the systems would inherently check / process pending interrupt requests that are already there / queued / or temporarily being blocked while waiting for processing).
As to claim 15, Marietta ‘150 teaches the operation method of a semiconductor device according to claim 14, wherein the step of selecting further includes a step of sequentially selecting the priority determination circuits that output the activated interrupt request signals as the circuits to be checked if there are two or more activated interrupt request signals (see Fig. 1, 
As to claim 16, Marietta ‘150 teaches the operation method of a semiconductor device according to claim 13, wherein each of the plurality of priority determination circuits further comprises a detection circuit, the operation method further includes a step of detecting whether the priority determination circuit is receiving a plurality of interrupt signals by the detection circuit, and the step of selecting further includes a step of selecting the circuit to be checked based on a detection result obtained in the step of detecting (see Paragraphs 0016-0018 and 0025-0027, wherein priority is checked along with the logical partition ID to determine whether to block or allow an interrupt request based on corrected ID and priority levels).
As to claim 17, Marietta ‘150 teaches the operation method of a semiconductor device according to claim 16, wherein the step of selecting further includes a step of sequentially selecting the two or more priority determination circuits as the circuits to be checked if the detection result obtained in the step of detecting indicates that two or more priority determination circuits have received the plurality of interrupt signals (see Fig. 1, prioritize 4 and priority blocking 5; see Paragraph 0025, wherein interrupt identifiers are used along with priority level information for one or more partitions at a processor for determine what partition to select; also .

Allowable Subject Matter
Claims 2-4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As to claims 2-4, Examiner finds that prior art does not specifically teach each of the first interrupt request signal and the second interrupt request signal includes a signal indicating that an interrupt factor is occurring.  More specifically, Examiner finds the idea that the interrupt requests signals include an interrupt factor and a signal indicating that this factor is occurring to be different from other prior art systems.
As to claims 8-9, Examiner finds the claim language of dependent claim 8 to be more specific than other prior art systems and did not find any specific prior art that would read upon claim 8.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

McMenamin et al. (US 9,575,911) teaches an interrupt controller for receiving a plurality of interrupts from a plurality of processing units and arbitrating the interrupt requests including using a priority level threshold to select which interrupt requests to process first.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/MICHAEL SUN/Primary Examiner, Art Unit 2183